Citation Nr: 1535336	
Decision Date: 08/18/15    Archive Date: 08/20/15

DOCKET NO.  08-35 554	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU), for accrued benefits purposes.

3.  Entitlement to service connection for diabetes, to include as due to herbicide exposure, for accrued benefits purposes.

4.  Entitlement to an increased disability rating in excess of 50 percent for post-traumatic stress disorder (PTSD), for accrued benefits purposes.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Mary E. Rude, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1968 to March 1970.  He died in January 2007.  The appellant is his surviving spouse.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

This case was previously remanded by the Board in April 2010, June 2014, and March 2015.  In May 2015, the appellant was afforded a Board hearing before the undersigned; a Board Hearing Transcript (Tr.) of the proceeding is of record.

A review of the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) was conducted.  




FINDINGS OF FACT

1.  At the time of the Veteran's death, service connection was in effect for posttraumatic stress disorder (PTSD), right buttock gunshot wound residuals, right hip degenerative joint disease, right foot gunshot wound residuals, and right foot degenerative joint disease.

2.  The Veteran's Certificate of Death reflects that he died on January [redacted], 2007.  The immediate cause of death was probable abdominal aneurysm rupture.  

3.  Competent medical evidence of record indicates that the Veteran's service-connected PTSD as likely as not aggravated his hypertension, which contributed to the development of an aneurysm.

4.  At the May 2015 Board hearing, the appellant withdrew her appeal concerning the issues of entitlement to a TDIU, to service connection for diabetes, and to a rating in excess of 50 percent for PTSD, for accrued benefits purposes.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for the cause of the Veteran's death have been met.  38 U.S.C.A. §§ 1110, 1310, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.310, 3.312 (2014).

2.  The criteria for withdrawal of the substantive appeals on the issues of entitlement to a TDIU, to service connection for diabetes, and to a rating in excess of 50 percent for PTSD, for accrued benefits purposes, have been met.  38 U.S.C.A. § 7105(b)(2) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In light of the fact that the Board is granting entitlement to service connection for the cause of the Veteran's death and dismissing the remaining issues on appeal, discussion of the notice and assistance requirements of the Veterans Claims Assistance Act of 2000 and a detailed explanation of how VA complied with the Act is unnecessary at this time.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

I. Cause of Death

The appellant contends that the Veteran's PTSD caused him to have elevated blood pressure which eventually led to an abdominal aneurysm that ended his life.  The appellant, who is a registered nurse, submitted a letter in November 2008 stating that for many years she observed her husband having anxiety attacks and nightmares which caused his blood pressure to significantly spike.  She also wrote that on the day of his death, the Veteran's blood pressure had been "especially volatile all day." 

The Veteran's VA treatment records show that had had been followed for high blood pressure and prescribed oral hypertension medication for many years.  On January [redacted], 2007, the Veteran was in his usual state of health when he suddenly experienced sharp, severe pain in his groin and lower back.  He was taken to the hospital, where his wife reported that his blood pressure had recently been extremely elevated.  Later that evening, the Veteran was talking with a senior resident when he suddenly became unresponsive.  The Veteran was pronounced dead soon afterwards.  The Veteran's cause of death was listed as "probable abdominal aneurysm rupture."

A claim for service connection for the cause of a veteran's death must establish that a disability of service origin caused, hastened, or substantially and materially contributed to death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  The death of a veteran will be considered to have been due to a service-connected disability where the evidence establishes that such disability was either the principal or contributory cause of death.  When it is determined that a veteran's death was service connected, his surviving spouse and/or children are generally entitled to dependency and indemnity compensation.  See 38 U.S.C.A. § 101 (West 2014); 38 C.F.R. § 3.312. 

The service-connected disability will be considered the principal cause of death when such disability, either singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b).  The service-connected disability will be considered a contributory cause of death when it contributed so substantially or materially to death that it combined to cause death, or aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c)(1).  The debilitating effects of a service-connected disability must have made the decedent materially less capable of resisting the fatal disease or must have had a material influence in accelerating death.  See Lathan v. Brown, 7 Vet. App. 359 (1995).

In this case, the Board finds that there is sufficient evidence of record to indicate that the Veteran's hypertension, which was aggravated by his service-connected PTSD, contributed materially to his abdominal aneurysm, and entitlement to service connection for the cause of the Veteran's death is warranted.  38 C.F.R. § 3.312; see also 38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439, 448 (1995) (service connection is permitted for the degree of disability resulting from aggravation of a disability by a service-connected disability).

A July 2010 VA opinion stated that "uncontrolled hypertension can be a risk factor for the development of an aneurysm," but found that because of the Veteran's other risk factors, it was less likely than not that PTSD contributed to his death.

While this opinion did not find in favor of the appellant's claim, it nonetheless acknowledged that uncontrolled hypertension is a risk factor for the development of an aneurysm.  The appellant, who is a registered nurse and is therefore a competent medical professional, has submitted credible statements describing how anxiety and nightmares did cause her husband's hypertension to rise uncontrollably.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  She has furthermore supported her assertions with competent medical treatise evidence.  At the May 2015 Board hearing, the Veteran submitted a February 2010 article from the journal World Psychiatry which discussed the effects of traumatic stress on psychological and physical health.  The article specifically noted that the United States National Comorbidity Survey found that PTSD was related to hypertension and could possibly account for elevated rates of cardiovascular disease associated with PTSD.

The Board acknowledges that there are additional VA medical opinions of record which found that the Veteran's cause of death was not related to his service-connected PTSD.  The Board has not, however, found these opinions to have any significant probative value.  An October 2008 statement from a VA physician indicated that it was less likely than not that PTSD caused or aggravated the Veteran's hypertension because there was no credible medical evidence linking PTSD to hypertension.  This assertion is directly contradictory to the competent medical evidence of record, that of the World Psychiatry article submitted by the appellant.  As the October 2008 opinion provided no further explanation for its findings, and its rationale is not supported by medical evidence of record, the Board cannot assign any probative weight to the opinion.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998) (the failure of the physician to provide a basis for his opinion goes to the weight or credibility of the evidence in the adjudication of the merits); Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).

The Board also finds that the August 2014 VA opinion from a podiatrist, which stated that it was less likely than not that the primary contributory risk factors of PTSD associated with hypertension were the principle contributory factor for the Veteran's cause of death, does not constitute probative, competent medical evidence.  Podiatry is the branch of medicine devoted to the study of diagnosis, medical and surgical treatment of disorders of the foot, ankle, and lower extremity.  Dorland's Illustrated Medical Dictionary, 1468 (30th ed. 2003).  The Board sees nothing in this definition that suggests that podiatrists treat or comment on the etiology of hypertension or aneurysms.  See Black v. Brown, 10 Vet. App. 279, 284 (1997) (the Board must consider the health care provider's knowledge and skill in analyzing the medical data).

Therefore, affording all reasonable doubt in favor of the appellant, the Board is satisfied that the competent and probative evidence demonstrates that the Veteran's hypertension, which was aggravated by his service-connected PTSD, caused, hastened, or substantially and materially contributed to his death, and service connection is warranted.  38 C.F.R. §§ 3.310, 3.312.

II. Withdrawal

A substantive appeal may be withdrawn in writing, except for appeals withdrawn on the record at a hearing, at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b).  Withdrawal may be made by the appellant or by an authorized representative.  38 C.F.R. § 20.204(c).

At the May 2015 Board hearing, the appellant and her representative stated that they wished to withdraw the claims for entitlement to a TDIU, to service connection for diabetes, and to a rating in excess of 50 percent for PTSD, for accrued benefits purposes.  Board Hearing Tr. 2.  Accordingly, the Board does not have jurisdiction to review the appeal of these issues, and the claims must be dismissed.


ORDER

Entitlement to service connection for the cause of the Veteran's death is granted.

The appeal of the issue concerning entitlement to a TDIU, for accrued benefits purposes, is dismissed.

The appeal of the issue concerning entitlement to service connection for diabetes, for accrued benefits purposes, is dismissed.

The appeal of the issue concerning entitlement to an increased disability rating in excess of 50 percent for PTSD, for accrued benefits purposes, is dismissed.



____________________________________________
S. C. KREMBS
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


